Citation Nr: 0108147	
Decision Date: 03/20/01    Archive Date: 03/26/01

DOCKET NO.  99-15 105	)	DATE
	)
	)
                          

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina



THE ISSUES

1. Entitlement to service connection for a dysthymic 
disorder, claimed as depression.  

2. Entitlement to service connection for diabetes mellitus.  



ATTORNEY FOR THE BOARD

R. Giannecchini,  Associate Counsel







INTRODUCTION

The veteran had active military service from September 1965 
to September 1967.  

A perfected appeal to the Board of Veterans' Appeals (Board) 
of a particular decision entered by a Department of Veterans 
Affairs (VA) regional office (RO) consists of a Notice of 
Disagreement (NOD) in writing received within one year of the 
decision being appealed and, after a Statement of the Case 
(SOC) has been furnished, a substantive appeal (VA Form 9) 
received within 60 days of the issuance of the Statement of 
the Case or within the remainder of the one-year period 
following notification of the decision being appealed.

The present appeal, with respect to a dysthymic disorder, 
claimed as depression, arises from a January 1999 rating 
decision in which the RO denied the veteran's claim.  The 
veteran filed an NOD in April 1999, and the RO issued an SOC 
in May 1999.  The veteran filed a substantive appeal in July 
1999.  

The issue with respect to diabetes mellitus will be discussed 
in the Remand section of this decision.  

The Board further notes that, following certification of his 
appeal in July 1999, the veteran submitted a letter to the 
Board, dated in September 2000, in which he reported that he 
was currently incarcerated in prison, and would be unable to 
attend a scheduled November 2000 Board hearing.  The veteran 
requested that his hearing be rescheduled for after March 
2002.  In addition, the veteran noted that his 
representative, a private attorney, had just had open-heart 
surgery and was no longer practicing law.  In a letter from a 
Member of the Board to the veteran, dated in October 2000, 
the veteran was advised that Board hearings cannot be 
postponed more than 30 days.  See 38 C.F.R. § 20.702(c)(2).  
He was informed that he could submit written argument in lieu 
of a hearing.  

With respect to representation, the veteran was advised, in a 
letter from the Board dated in January 2001, that his 
September 2000 letter had been construed as a revocation of 
the representative capacity of the private attorney who had 
ceased the practice of law.  He was further advised that, 
under 38 C.F.R. § 20.1304, he could make a change in his 
representative, if he wished to do so.  In response, the 
veteran submitted a letter to the Board, dated in February 
2001, in which he indicated that his former attorney had 
died, and that he wished to go forward with his appeal.  He 
did not request designation of a new representative.


FINDINGS OF FACT

1. All evidence necessary for an equitable disposition of the 
veteran's appeal has been obtained by the RO.  

2. Service medical records do not reflect complaints or 
treatment for a dysthymic disorder or depression.  

3. A statement from a Dr. J.M. Robertson, dated in July 1998, 
notes that he diagnosed the veteran with depression in 
February 1968, and prescribed medication.  

4. A medical record from Davis Hospital, dated in August 
1983, reflects the veteran's diagnosis for 
situational/reactive depression.  

5. A VA examination report, dated in November 1998, reflects 
the veteran's diagnosis of dysthymic disorder, and notes 
that the disorder is probably related to personality 
difficulties.  

6. There is a lack of medical evidence linking any current 
dysthymic/depressive disorder to active service.  

7. The preponderance of the evidence is against the veteran's 
claim that his dysthymic disorder, claimed as depression, 
is related to active service.  



CONCLUSION OF LAW

The veteran did not incur a dysthymic disorder, claimed as 
depression, as a result of active service.  38 U.S.C.A. 
§§ 1110, 1131, 5107 (West 1991 & Supp. 2000); Pub. L. No. 
106-475, § 4, 114 Stat. 2096, 2098-99 (2000) (to be codified 
as amended at 38 U.S.C.A. § 5107); 38 C.F.R. §§ 3.303, 3.304 
(2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Factual Basis

A review of the veteran's service medical records reflects 
that, during an induction medical examination in September 
1965, there were no complaints or findings of a psychiatric 
disorder.  In March 1966, during the course of the veteran's 
active service, he sought treatment for chronic headaches.  
He reported suffering from nervousness and headaches since 
arriving in Germany.  He indicated that he did not 
particularly like Army life.  The doctor noted that the 
veteran suffered primarily from an adjustment problem, with 
anxiety and somatization of his problems.  The doctor 
reported that he expected an alleviation of symptoms with 
time.  Thereafter, in May 1967, the veteran was medically 
examined for purposes of separation.  On clinical evaluation, 
there were no complaints or findings of a psychiatric 
disorder.  

Subsequently, in February 1998, the veteran submitted to the 
RO a VA Form 21-526 (Veteran's Application for Compensation 
or Pension), in which he filed, inter alia, claims for 
service connection for depression and diabetes mellitus.  

In August 1998, the veteran submitted medical records from 
Davis Hospital, dated from February 1978 to August 1983.  
These records noted findings and treatment for 
situational/reactive depression and diabetes mellitus.  In 
particular, a February 1978 outpatient treatment record noted 
the veteran as being diabetic.  An August 1983 hospital 
summary noted that the veteran had been severely depressed 
since his two daughters had been killed in a car accident in 
June 1983.  He was also noted to have suffered from diabetes 
mellitus since age 34 (he was 23 years of age when he left 
service).  The discharge diagnoses included diabetes 
mellitus, poorly controlled; and reactive depression.  

In addition to the treatment records, the veteran also 
submitted a statement from a Dr. Robertson, dated in July 
1998.  A letter from the veteran's representative noted that 
Dr. Robertson's statement was the product of a long and 
laborious search on behalf of the veteran, in which it was 
discovered that the physician no longer had any of the 
veteran's records.  The statement reflected that Dr. 
Robertson reportedly had diagnosed the veteran with diabetes 
and depression in February 1968, and that he had prescribed 
the veteran insulin and medication for depression.  

In September 1998, the RO received medical records from the 
VA Medical Center (VAMC) in Salisbury, dated from January 
1998 to July 1998.  These records noted the veteran's 
treatment for diabetes and depression.  In particular, a 
hospital summary, dated from January to February 1998, 
reflected the veteran's report of a long history of 
generalized daytime anxiety, delayed sleep latency, frequent 
awakenings and early morning wakefulness, as well as feelings 
of worthlessness and unhappiness.  A treatment record, dated 
in March 1998, noted the veteran's report of being depressed 
most of his adult life.  

In November 1998, the veteran underwent a general medical 
examination for VA purposes.  He reported taking 30 units of 
insulin in the morning and 10 in the evening.  Following a 
clinical evaluation, the examiner's diagnosis included 
insulin-dependent diabetes mellitus.  That same month, the 
veteran also underwent a mental disorders examination.  He 
reported that he had been depressed while in service, and 
that subsequently, following his separation, his family 
doctor had diagnosed him with depression.  The examiner noted 
that the veteran was not very specific about his symptoms or 
medication.  The veteran indicated that, in 1983, he had 
suffered another significant episode of depression when two 
of his daughters died.  Following a clinical evaluation, the 
veteran was diagnosed with a dysthymic disorder, thought to 
probably be related to personality difficulties.  

Thereafter, the veteran submitted additional statements which 
noted that his depression and diabetes mellitus had been 
diagnosed within a year following service.  In particular, in 
a statement received by the Board in February 2001, the 
veteran reported that, in addition to Dr. Robertson's records 
having been destroyed, the drug store where he bought his 
medications and insulin had changed hands many times, and his 
prescription records were no longer available.  

II.  Analysis

Under the governing statutory and regulatory criteria, 
service connection may be granted for disability resulting 
from personal injury suffered or disease contracted during 
active military service, or for aggravation of a pre-existing 
injury or disease during such service.  38 U.S.C.A. § 1110 
(West Supp. 2000); 38 C.F.R. §§ 3.303(a), 3.304 (2000).  
Where there is a chronic disease shown as such in service, 
subsequent manifestations of the same chronic disease at any 
later date, however remote, are service connected, unless 
clearly attributable to intercurrent causes.  38 C.F.R. § 
3.303(b).  When a condition noted during service is not shown 
to be chronic, or the fact of chronicity in service is not 
adequately supported, then a showing of continuity of 
symptomatology after discharge is required to support the 
claim.  Id.  Service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

The United States Court of Appeals for Veterans Claims has 
consistently held that, under the law cited above, "[a] 
determination of service connection requires a finding of the 
existence of a current disability and a determination of a 
relationship between that disability and an injury or disease 
incurred in service."  Watson v. Brown, 4 Vet.App. 309, 314 
(1993).  This principle has been repeatedly reaffirmed by the 
United States Court of Appeals for the Federal Circuit, which 
recently stated that "a veteran seeking disability benefits 
must establish . . . the existence of a disability [and] a 
connection between the veteran's service and the 
disability."  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000).

It is clear that "[t]he regulations regarding service 
connection do not require that a veteran must establish 
service connection through medical records alone."  
Triplette v. Principi, 4 Vet.App. 45, 49 (1993), citing 
Cartright v. Derwinski, 2 Vet.App. 24, 25 (1991).  It is 
equally clear, however, that the resolution of issues which 
involve medical knowledge, such as diagnosis of disability 
and determination of medical etiology, require professional 
evidence.  See Espiritu v. Derwinski, 2 Vet.App. 492, 495 
(1992).  See also Routen v. Brown, 10 Vet.App. 183, 186 
(1997) ("a layperson is generally not capable of opining on 
matters requiring medical knowledge"), aff'd sub nom. Routen 
v. West, 142 F.3d 1434 (Fed. Cir. 1998), cert. denied, 119 S. 
Ct. 404 (1998).

Previously, and during the time the present appeal was 
perfected, caselaw of the U.S. Court of Appeals for Veterans 
Claims had held that any claimant for benefits administered 
by VA had the burden of submitting evidence sufficient to 
justify a belief that the claim was well grounded.  See Epps 
v. Gober, 126 F.3d 1464 (Fed. Cir. 1997), cert. denied sub 
nom. Epps v. West, 118 S. Ct. 2348 (1998).  In addition, the 
U.S. Court of Appeals for the Federal Circuit had held that, 
under 38 U.S.C. § 5107(a), VA had a duty to assist only those 
claimants who had established well grounded (i.e., plausible) 
claims.  More recently, the Court of Appeals for Veterans 
Claims had issued a decision holding that VA was not 
permitted to assist a claimant in developing a claim which 
was not well grounded.  Morton v. West, 12 Vet.App. 477 (July 
14, 1999), en banc consideration denied, 13 Vet.App. 205 
(1999) (per curiam), remanded sub nom. Morton v.Gober, No. 
99-7191 (Fed. Cir. Aug. 17, 2000) (unpublished per curiam 
order), opinion withdrawn and appeal dismissed, 14 Vet.App. 
174 (2000) (per curiam).

However, the United States Congress has recently passed, and 
the President has signed into law, legislation repealing the 
requirement that a claim be well grounded.  Several bills 
were involved in that process, and the legislation which now 
governs cases such as this is the Veterans Claims Assistance 
Act of 2000 (VCAA), Public Law No. 106-475, 114 Stat. 2096.  
See generally Holliday v. Principi, ___ Vet. App. ___, No. 
99-1788 (Feb. 22, 2001).

The aforementioned statute, enacted on November 9, 2000, 
contains a number of new provisions pertaining to claims 
development procedures, including assistance to be provided 
to claimants by the RO, notification as to evidentiary 
requirements, and the obtaining of medical examinations and 
opinions where appropriate to attempt to establish service 
connection.  Under both previous and current law, VA has long 
recognized a duty to assist the veteran in developing 
evidence pertinent to his claim.  38 U.S.C.A. § 5107(a) (West 
1991); 38 C.F.R. § 3.103(a) (2000).  We have carefully 
reviewed the veteran's claims file, to ascertain whether 
remand to the RO is necessary in order to assure compliance 
with the new legislation, and to determine whether there is 
additional evidentiary development to be accomplished in this 
case.

We note the extensive development of medical evidence, 
including military records covering the veteran's two years 
of service, the veteran's own statements, private medical 
records and statements, VA inpatient and outpatient medical 
records, and the report of his VA medical examination.  By 
virtue of the statement of the case provided by the RO in May 
1999, the appellant and his then representative were given 
notice of the information, medical evidence, and/or lay 
evidence necessary to substantiate his claim.  The RO made 
reasonable efforts to obtain relevant records adequately 
identified by the appellant; in fact, it appears that all 
obtainable evidence identified by the appellant relative to 
his claim has been obtained and associated with the claims 
folder.

Accordingly, we find that VA has satisfied its duty to assist 
the veteran in apprising him as to the evidence needed, and 
in obtaining evidence pertaining to his claim, under both 
former law and the new VCAA.  38 U.S.C.A. § 5107(a) (West 
1991); Pub. L. No. 106-475, § 3(a), 114 Stat. 2096, 2096-98 
(2000) (to be codified as amended at 38 U.S.C. §§ 5103 and 
5103A).  The Board therefore finds that no useful purpose 
would be served in remanding this matter for yet more 
development as to the issue which we are resolving today 
(another issue is being remanded, below).  Such a remand 
would result in unnecessarily imposing additional burdens on 
VA, with no benefit flowing to the veteran.  The Court of 
Appeals for Veterans Claims has held that such remands are to 
be avoided.  See Winters v. West, 12 Vet. App. 203 (1999) (en 
banc), vacated on other grounds sub nom. Winters v. Gober, 
219 F.3d 1375 (Fed. Cir. 2000); Soyini v. Derwinski, 1 Vet. 
App. 540, 546 (1991); Sabonis v. Brown, 6 Vet.App. 426, 430 
(1994).

Now we must determine whether a preponderance of the evidence 
supports the claim or whether all of the evidence is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
the claim, in which case the claim must be denied.  Gilbert 
v. Derwinski, 1 Vet.App. 49 (1990).  In making the above 
determination, it is our responsibility to weigh the 
credibility and probative value of the evidence and, in so 
doing, we may accept one medical opinion and reject others.  
Schoolman v. West, 12 Vet.App. 307, 310-11 (1999); Evans v. 
West, 12 Vet.App. 22, 30 (1998), citing Owens v. Brown, 
7 Vet.App. 429, 433 (1995).  It is also the responsibility of 
the Board to determine the probative weight to be ascribed as 
among multiple medical opinions in a case, and to state 
reasons or bases for favoring one opinion over another.  See 
Winsett v. West, 11 Vet.App. 420, 424-25 (1998).  The 
probative value of a physician's statement is dependent, in 
part, upon the extent to which it reflects "clinical data or 
other rationale to support his opinion."  Bloom v. West, 
12 Vet.App. 185, 187 (1999).  In addition, we are mindful 
that we cannot make our own independent medical 
determinations and that we must have plausible reasons for 
favoring one medical opinion over another.  Evans at 31; see 
also Rucker v. Brown, 10 Vet.App. 67, 74 (1997), citing 
Colvin v. Derwinski, 1 Vet.App. 171 (1991).

The Court of Appeals for Veterans Claims has consistently 
held, with regard to the substantive law cited at the 
beginning of our analysis, above, that "[s]ervice connection 
generally requires medical evidence of a current disability; 
medical or, in certain circumstances, lay evidence of in-
service incurrence or aggravation of a disease or injury; and 
medical evidence of a nexus between the claimed in-service 
disease or injury and the present disease or injury."  
Savage v. Gober, 10 Vet.App. 488, 493 (1997).  Even without 
the well-grounded-claim requirement, a veteran who has made a 
showing of in-service incurrence or aggravation of a disease 
or injury "must still submit sufficient evidence of a causal 
nexus between that in-service event and his or her current 
disability . . . to be ultimately successful on the merits of 
the claim."  Wade v. West, 11 Vet.App. 302, 305 (1998).

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107(b) (West 1991); Pub. L. No. 106-475, § 4, 
114 Stat. 2096, 2099 (2000) (to be codified as amended at 
38 U.S.C.A. § 5107(b)); 38 C.F.R. § 3.102 (2000).  

The veteran has contended that he suffers from depression 
(which the medical evidence reflects has been diagnosed as a 
dysthymic disorder) and that such disorder manifested itself 
during active service.  Following a review of the record and 
applicable regulations, the Board finds that the 
preponderance of the evidence is against the veteran's claim.  

In reaching this conclusion, the Board observes that at no 
time during service was the veteran diagnosed with a 
dysthymic disorder or depression.  While he was diagnosed in 
one instance with anxiety, there was no subsequent diagnosis 
of, or treatment for any chronic psychiatric disorder.  
During a separation medical examination, no abnormal 
psychiatric findings were reported.

Post-service medical evidence reflects a statement from a Dr. 
Robertson, dated in July 1998, in which he reported that he 
did treat the veteran in February 1968, for depression.  
Evidence reflects that, at the time of this statement, Dr. 
Robertson was retired, and his files with respect to the 
veteran apparently had been lost or destroyed.  Subsequently, 
it was noted, in a March 1999 statement from the attorney 
then representing the veteran, that Dr. Robertson had passed 
away.  Other than Dr. Robertson's statement, the first 
documented instance of the veteran receiving treatment for 
depression following service occurred in August 1983, at 
Davis Hospital, during which admission he was diagnosed with 
situational/reactive depression.  In particular, a hospital 
summary noted that the veteran had become severely depressed 
since the death of his two daughters in an automobile 
accident.  

As noted above, service connection may be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  In this instance, as noted 
above, there is no showing of a diagnosis or treatment for a 
depressive disorder in service.  In addition, even accepting 
that Dr. Robertson did in fact diagnose the veteran with 
depression in February 1968, that did not occur during 
service, and the physician did not link the disorder to the 
veteran's period of active service.  Furthermore, the Board 
finds no competent medical opinion of record relating any 
currently diagnosed dysthymic or depressive disorder to 
service.  Therefore, given the lack of treatment in service 
for dysthymia or depression, the lack of any competent 
medical opinion of record relating a current depressive-type 
disorder to service, and the fact that neither dysthymia or 
depression is a disorder subject to presumptive service 
connection when first manifested after service (see 38 
U.S.C.A. § 1112; 38 C.F.R. §§ 3.307, 3.309), the Board finds 
that the evidence preponderates against the claim.  

Recognizing the enhanced scope of the duty to assist 
claimants embodied in the VCAA, above, the Board notes that 
any attempt to obtain an additional clarifying medical 
opinion or explanation from Dr. Robertson could not now be 
accomplished, given his reported death.  Furthermore, a 
remand to obtain a VA medical opinion at this juncture, some 
331/2 years after the veteran separated from service, without 
any evidence of a diagnosis or treatment of a dysthymic 
disorder or depression in service, is not warranted.  In this 
respect, any physician's statement would be predicated solely 
upon a history related by the veteran, and the U.S. Court of 
Appeals for Veterans Claims has held that such an opinion can 
be no better than the facts alleged by the lay veteran 
himself.  See Elkins v. Brown, 5 Vet.App. 474, 478 (1993); 
Reonal v. Brown, 5 Vet.App. 458, 460-61 (1993); Swann v. 
Brown, 5 Vet. App. 229, 233 (1993).  

The veteran has been very specific in asserting that he 
suffers from depression, diagnosed as a dysthymic disorder, 
and that it is related to service.  The Board very much 
appreciates the forthright statements submitted by the 
veteran.  While the Board does not doubt the sincerity of the 
veteran's contentions in this regard, any determination as to 
the existence of a disability and its medical causation must 
be based upon competent medical testimony or documentation.  
In a claim of service connection, this generally means that 
medical evidence must establish that a current disability 
exists, and that the disability is related to a period of 
active military service.  Competent medical evidence has not 
been presented establishing that the veteran's dysthymic 
disorder is related to active service.

Under the law, the veteran is free, at any time in the 
future, to submit new and material evidence to reopen his 
claim for a dysthymic disorder, claimed as depression, 
regardless of the fact that he currently is not shown to be 
suffering from a disability that may be service connected.  
Such evidence would need to show, through competent medical 
evidence, a current disability, and that such disability 
"resulted from a disease or injury which was incurred in or 
aggravated by service."  38 U.S.C.A. § 1110; 38 C.F.R. 
§ 3.303.


ORDER

Service connection for a dysthymic disorder, claimed as 
depression, is denied.


REMAND

The Board notes that VA has long recognized that the 
Department has a duty to assist the veteran in developing 
evidence pertinent to her claim.  38 U.S.C.A. § 5107 (West 
1991); 38 C.F.R. § 3.103(a) (2000).  This duty to assist 
includes conducting a thorough and contemporaneous 
examination of the veteran, taking into account the records 
of prior medical treatment and prior examinations.  
Precedential caselaw of the U.S. Court of Appeals for 
Veterans Claims has confirmed this obligation over the years.  
See Allday v. Brown, 7 Vet.App. 517, 526 (1995); Green v. 
Derwinski, 1 Vet.App. 121, 124 (1991); Lineberger v. Brown, 
5 Vet.App. 367, 369 (1993); Waddell v. Brown, 5 Vet.App. 454, 
456 (1993); see also 38 C.F.R. § 3.326 (2000).  As noted 
above, the Veterans Claims Assistance Act of 2000 has 
modified and clarified VA's duty to assist a claimant in 
evidentiary development.  In the present case, we find that 
additional development is necessary before the Board can 
reach a decision with respect to the veteran's appeal as to 
the issue of diabetes mellitus.  

Service connection may be granted for disability due to 
disease or injury incurred in or aggravated by service.  38 
U.S.C.A. § 1110.  Service connection may be granted for 
diabetes mellitus, if manifested to a compensable degree 
within one year following discharge from service.  38 
U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309 (2000).  As 
noted above, Dr. Robertson reportedly treated the veteran for 
diabetes mellitus within one year of the veteran's separation 
from service.  

With respect to the Veterans Claims Assistance Act, of 
significance in the present matter is language in the new 
statute which provides:

Whenever the Secretary, after making such reasonable 
efforts, is unable to obtain all of the relevant 
records sought, the Secretary shall notify the 
claimant that the Secretary is unable to obtain 
records with respect to the claim. Such a 
notification shall --

(A)  identify the records the Secretary is unable 
to obtain;

(B)  briefly explain the efforts that the 
Secretary made to obtain those records; and

(C)  describe any further action to be taken by 
the Secretary with respect to the claim.

Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 3(a), 114 Stat. 2096, 2097-98 (2000) (to be codified as 
amended at 38 U.S.C. §§ 5103A(b)(2)).

In this instance, the Board is aware that Dr. Robertson's 
statement, as to his treatment of the veteran in 1968, was 
recollected from memory after some 30 years, without the 
benefit of treatment records.  Also, the claims file does not 
reflect any subsequent treatment by the veteran for diabetes 
until February 1978.  The Board notes that Dr. Robertson's 
statement, on its face, is not competent medical evidence 
which by itself would be sufficient to warrant granting the 
veteran's claim for service connection for diabetes mellitus.  
In this respect, there is no clinical evidence corroborating 
the statement, and there is an extensive time lapse between 
when the statement was written and when the reported 
treatment occurred.  

However, given VA's enhanced duty to assist under the VCAA, 
and the unique circumstances of this case, the Board believes 
the veteran should be given a second opportunity to submit 
any verifying medical evidence that would support his 
contention that he was suffering from, and was treated for, 
diabetes mellitus within one of separating from active 
service.  In this respect, the veteran should be invited to 
submit medical evidence reflecting his treatment for diabetes 
between February 1968, the date he was reportedly treated by 
Dr. Robertson, and February 1978, the date he was treated at 
Davis Hospital.  

Finally, in passing, the Board would like to address the 
veteran's reference, noted in his February 2001 letter to the 
Board, regarding a "new ruling" as to diabetes mellitus.  
It appears the "new ruling" to which the veteran made 
reference is a proposed rule which would amend 38 C.F.R. 
§ 3.309(e) by adding diabetes (also known as Type II diabetes 
mellitus or adult-onset diabetes) to the list of diseases 
presumptively connected with exposure to herbicides.  
(Pursuant to 38 C.F.R. § 3.307(a)(6)(iii), a veteran who 
served in Vietnam and develops a disease listed in § 3.309(e) 
is presumed to have been exposed to herbicides, and may be 
service connected for that disease.)  This proposed rule 
implements a determination by the Secretary of Veterans 
Affairs that there is a positive association between exposure 
to herbicides used in the Republic of Vietnam during the 
Vietnam era and the subsequent development of Type II 
diabetes.  See 66 Fed. Reg. 2,376-2,380 (Jan. 11, 2001).

In this instance, however, with respect to the veteran, the 
record does not reflect that he served in Vietnam, and he has 
not contended that he was ever exposed to a herbicide agent 
during service.  Therefore, any such regulation, assuming it 
is finally approved, would not be applicable to the veteran's 
claim.  

In view of the foregoing, this aspect of the case is REMANDED 
to the RO for the following action:

1. The veteran should be invited to 
provide additional medical evidence to 
further support and corroborate his 
contention that he suffered from 
diabetes mellitus within one year of 
separating from service.  In 
particular, the veteran should be 
invited to provide any medical 
evidence reflecting treatment for 
diabetes mellitus between the reported 
treatment by Dr. Robertson in 1968 and 
the first documented instance of 
treatment for diabetes mellitus in 
February 1978.  Any such evidence 
received or acquired as a result of 
this remand, should be associated with 
the claims file.  

2. Upon completion of the above, the RO 
should review the evidence of record 
and enter its determination with 
respect to service connection for 
diabetes mellitus.  In doing so, the 
RO must ensure that all notification 
and development action required by the 
Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475 is 
completed.  

3. If the decision remains adverse to the 
veteran, the RO should issue an SSOC, 
a copy of which should be provided to 
the veteran.  Thereafter, the veteran 
should be given the opportunity to 
respond.  The case should be returned 
to the Board for further appellate 
consideration, if otherwise in order, 
following appropriate appellate 
procedure. 

By this REMAND the Board intimates no opinion, either legal 
or factual, as to the ultimate determination warranted in 
this case.  The purpose of this REMAND is to further develop 
the record and ensure due process of law.  No action is 
required by the veteran until he receives further notice.  
The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet.App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.




		
	ANDREW J. MULLEN
	Member, Board of Veterans' Appeals



 



